Citation Nr: 1729355	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  15-14 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for colon cancer.

2.  Whether new and material evidence has been received to reopen the claim for service connection for dermatitis.

3.  Entitlement to a rating in excess of 10 percent for chronic suppurative right mastoiditis, post radical mastoidectomy, chronic otitis media.

4.  Entitlement to a rating in excess of 20 percent for right facial nerve palsy. 

5.  Entitlement to service connection for a psychiatric disorder claimed as posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a respiratory disorder.  



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In part, that decision increased the rating for the Veteran's right facial nerve palsy from 10 to 20 percent from the October 2013 date of claim.  

The Board has described one underlying issue as one of service connection for a psychiatric disorder claimed as PTSD, in recognition of the judicial guidance offered in Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Specifically, that decision noted that although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The decision noted that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  In June 2015, Dr. Quesada, a private physician, reported that the Veteran has PTSD, generalized anxiety disorder, and major depression.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for psychiatric and respiratory disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In September 2016, the Veteran asked for expedited DRO action on matters decided by the RO in March 2016, for which he filed a notice of disagreement and requested DRO process in April 2016.  The RO had advised him in June 2016 that it would take action on these matters.  To date, no action has been taken on these matters, and the current Board decision has been advanced on the docket after the Veteran reported in March 2017 that he had severe illness and economic hardship.  With this in mind, this matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Board denied service connection for colon cancer in March 2008, on the basis that it was not due to service, including in-service herbicide exposure.  

2.  Since the final March 2008 Board decision denying service connection for colon cancer, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received. 

3.  Any current colon cancer disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service, including exposure to herbicides or exposure to contaminated water at Camp Lejeune.  

4.  The Board denied service connection for dermatitis in March 2008. 

5.  Since the final March 2008 Board decision denying service connection for dermatitis, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received. 

6.  The Veteran's chronic suppurative right mastoiditis, post radical mastoidectomy, chronic otitis media is currently rated at the maximum 10 percent under 38 C.F.R. § 4.87, Diagnostic Code 6200 (2016); all of his symptoms are contemplated by the Diagnostic Code 6200 schedular criteria.  

7.  The Veteran does not have complete paralysis of his right seventh cranial nerve; all of his symptoms are contemplated by the schedular criteria.


CONCLUSIONS OF LAW

1.  The March 2008 Board decision denying service connection for colon cancer is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The criteria to reopen the claim for service connection for colon cancer based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for colon cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016); 82 Fed. Reg 4173 (Jan 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).

4.  The March 2008 Board decision denying service connection for dermatitis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

5.  The criteria to reopen the claim for service connection for dermatitis based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

6.  The criteria for a rating in excess of 10 percent for chronic suppurative right mastoiditis, post radical mastoidectomy, chronic otitis media, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2016).

7.  The criteria for a rating in excess of 20 percent for right facial nerve palsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as may be indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Malignant tumors are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

If a Veteran was exposed to herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Colon cancer and dermatitis are not among the diseases on this list.  

In January 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to provide presumptive service connection for 8 diseases associated with contaminants present in the water supply at Camp Lejeune from August 1, 1953, to December 31, 1987.  See 82 Fed. Reg. 4173 (January 13, 2017).  This amendment applies to claims received by VA on or after March 14, 2017, and claims pending before VA on that date.  The 8 presumptive diseases include adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  Colon cancer and dermatitis are not among the diseases on this list.  

Prior Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Colon cancer

The Board denied service connection for colon cancer, including as due to herbicide exposure, in March 2008.  The Board found that the Veteran's colon cancer was not manifest in service or within 1 year of discharge and was not related to service.  The Board's decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Since that decision, a September 2013 letter from Dr. Valentin has been received, reporting that it is at least as likely as not that the Veteran's colon cancer is service-connected secondary to water contamination while he served at Camp Lejeune.  

This report is considered to be new and material evidence as it is the type of evidence which was necessary but lacking at the time of the prior Board decision.  Accordingly, the claim is reopened.  The RO considered the claim on the merits, so there is no prejudice to the Veteran to address the merits of the claim at this time.  See December 2015 Supplemental Statement of the Case.

Service treatment records are silent for reference to colon cancer.  Colon cancer with villous adenoma was found in 1999.  

A September 2013 letter from Dr. Valentin indicates that it is at least as likely as not that the Veteran's colon cancer is service-connected secondary to water contamination while he served at Camp Lejeune.  No rationale was provided for this opinion.  

On VA examination in October 2014, by a member of the Subject Matter Expert Panel for the Camp Lejeune Contaminated Water Project, it was noted that the Veteran had been exposed to contaminated water at Camp Lejeune in service for a period of 370 days, and that he was diagnosed with a villous adenoma with a focal area of adenocarcinoma during a colonoscopy in June 1999, at age 55, approximately 30 years after his service at Camp Lejeune.  The examiner noted that the Veteran's contaminated water exposure duration was lower than the average duration of exposure of 18 months in published studies of Camp Lejeune Marines.  The examiner stated that the biopsy that found the disease was apparently both diagnostic and curative, as no residuals are evident in the medical records.  The examiner stated that the majority of colon rectal cancers occur on a sporadic basis, with no clearly identifiable risk factors found.  A review of the environmental and occupational exposure studies failed to elicit a correlation between chemicals contained in the contaminated water source at Camp Lejeune and colon cancer to the level of certainty to support a link between exposures to the contaminated water at Camp Lejeune.  Therefore, the data does not rise to the level of concern to support an as likely as not link between exposures to contaminated water at Camp Lejeune and colorectal cancer.  

Dr. Quesada opined in June 2015 that the Veteran has a digestive disease which is more probably than not due to his service.  Earlier in Dr. Quesada's letter, he reported that the Veteran had hiatal hernia with gastroesophageal reflux disease as well as status post villous adenoma with focal adenocarcinoma.  No rationale was provided for that opinion.

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's past colon cancer (or the villous adenoma attendant to it).  The preponderance of the evidence is against a finding that it was manifest in service or within 1 year of separation or that there has been continuity of symptomatology since service.  To the contrary, it was first manifest in 1999, about 30 years post-service.  

The preponderance of the evidence also is against a finding that any current residuals of colon cancer are related to any incident of service, to include the contaminated water at Camp Lejeune.  The most probative evidence on this matter is from the VA examiner who examined the Veteran in October 2014, as that examiner noted a number of variables and medical facts associated with the Veteran's development of colon cancer and concluded, in light of them, that his past colon cancer was less likely than not related to the contaminated water at Camp Lejeune.  Among the reasons the examiner cited for this conclusion were that there are no clearly identifiable risk factors for colon cancer.  Additionally, the environmental and occupational exposure studies do not elicit a correlation between the chemicals contained in the contaminated water source at Camp Lejeune and the Veteran's colon cancer that would support a link between the exposures to the contaminated water.  

The opinions from Dr. Valentin and Dr. Quesada, in favor of an at least as likely as not relationship to contaminated water, lack any significant probative value, as no reasons were provided for them.  The report from the VA examiner is convincingly contradictory, as significant data is provided to support the VA examiner's conclusion.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  

The matter of service connection for colon cancer as due to herbicide exposure was decided by the Board in March 2008.  At the time, it was noted that colon cancer is not one of the presumptive disorders listed in 38 C.F.R. § 3.309, which permits presumptive service connection for diseases based on herbicide exposure.  That remains true to this day, as colon cancer has not since then been added to the list of herbicide-related diseases in 38 C.F.R. § 3.309.  The Board found in March 2008 that the Veteran's colon cancer had not been shown earlier than 1999, which was about 30 years post-service, and that the treatment records did not contain any nexus opinions or other evidence linking the Veteran's colon cancer to service, including herbicide exposure in service.  The Board stated that thus, overall, the post-service medical records, indicating a disorder that began years after service, with no indication of an association to service, were found to provide evidence against the Veteran's claim.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

No significant evidence has been submitted since.  A June 2015 letter from the Veteran is to the effect that Dr. Quesada's June 2015 certificate relates all his conditions to Agent Orange exposure while serving in Vietnam.  However, the June 2015 letter from Dr. Quesada makes no mention of Agent Orange exposure, and like in March 2008, no competent evidence submitted since then relates the Veteran's past (or any present) colon cancer (or its residuals) to presumed in-service herbicide exposure.  As such, the Board finds that the preponderance of the evidence remains against a finding that the Veteran's colon cancer is due to in-service herbicide exposure, and so service connection on that basis is not warranted.  

Dermatitis

The Board denied service connection for dermatitis, including as due to herbicide exposure, in March 2008.  The Board found that dermatitis was not manifest in service and was not related to service.  The Board's decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

At the time, the only post-service evidence of a diagnosed skin condition was in a March 2004 note from a private physician who stated that the Veteran had been receiving treatment for psoriasiform dermatitis for several years.  

The Veteran had claimed service connection for skin disorder due to Agent Orange exposure in May 2005.  He was asked to list all treatment he had received since service, and he did not report any treatment for it at the time.  Instead, he alluded to the March 2004 medical record referenced above, which he submitted at the time.

Since the March 2008 Board decision, additional evidence has been received.  

In September 2013, Dr. Valentin reported that the Veteran had a history of a skin problem.  In October 2013, the Veteran indicated that the September 2013 report from Dr. Valentin showed skin problems due to contaminated water at Camp Lejeune.  

The September 2013 report from Dr. Valentin is not material, as it does not show currently diagnosed dermatitis or relate it to service.  The October 2013 statement from the Veteran is not material either, as it is not competent evidence of a currently diagnosed dermatitis or of its relationship to service.  The Veteran did not report that he currently has skin problems (dermatitis or otherwise), and he submitted no competent evidence of a nexus between any such skin problems and service.    

Accordingly, the Board finds that new and material evidence has not been received and that the claim may not be reopened or otherwise reviewed de novo and must remain denied.  

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right mastoiditis

The Veteran appeals for a higher rating for his service-connected right mastoiditis disability.  He filed the current claim in October 2013.  (The Veteran is also service-connected and rated separately for hearing loss, which is not on appeal.)  

On VA examination in September 2014, the examiner indicated that the Veteran had a radical right mastoidectomy in 1968, and that he now has active suppuration due to his service-connected right ear disability.  He indicated that the Veteran's mastoidectomy disability does not impact his ability to work.  

The Veteran's service-connected right ear disability is at the maximum 10 percent rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) under Diagnostic Code 6200.  There is no higher rating under that Code.  The Board has reviewed the rating schedule, and finds that no other Diagnostic Codes are appropriate.  The examiner in September 2014 indicated that the Veteran has no scars related to his September 1968 mastoid surgery, and so consideration under 38 C.F.R. § 4.118 is not warranted.  

The Board also finds that the rating criteria in Diagnostic Code 6200 reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected right mastoiditis disability.  He has complained of suppuration, which is contemplated.  It is specifically listed in the Diagnostic Code.  The examiner in September 2014 indicated that he has no associated scars or residuals of his September 1968 surgery.  The examiner also indicated that the Veteran has no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the diagnosis.  The VA examiner in September 2014 further indicated that the Veteran's mastoidectomy disability does not impact his ability to work.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, evidence of record indicates that the collective impact of the service-connected right mastoiditis disability at issue has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, a claim for a total disability rating based on individual unemployability (TDIU) due to the mastoiditis disability is not raised in this case.  The evidence does not indicate, and the Veteran does not contend, that he is unable to work due to his mastoiditis disability alone, and there is no indication of functional impairment from the Veteran's mastoiditis which is suggested to cause unemployability.  Based on the above, the Board finds that a claim for TDIU based solely on the Veteran's mastoiditis disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected chronic suppurative right mastoiditis disability is not warranted.  

Right facial nerve palsy

The Veteran filed the current claim for right facial nerve palsy in October 2013.  He appeals for a higher rating than the 20 percent currently assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8207, as paralysis of the seventh cranial nerve.  Under that Code, a 20 percent rating is warranted when there is severe incomplete paralysis of the seventh cranial nerve.  A 30 percent rating requires complete paralysis of the seventh cranial nerve.  Paralysis is dependent on the relative loss of innervation of facial muscles.  

On VA examination in September 2014,the examiner indicated that the diagnosis is right peripheral facial nerve palsy, and that this palsy is of the seventh cranial nerve.  The Veteran's symptoms are intermittent moderate pain of the right lower face; moderate difficulty chewing; and mild increased salivation.  The Veteran would also bite the inside of his cheek and get a crampy pain in his lower face.  Furthermore, he had a jaw winking phenomenon and profuse lacrimation of the right eye.  Muscle strength testing revealed severe incomplete paralysis of the right seventh cranial nerve, and not complete paralysis.  The scars from his mastoidectomy surgery were not painful or unstable and did not have a total area of greater than 39 square centimeters.  

Based on the evidence, the Board concludes that increased compensation is not warranted for the Veteran's service-connected right facial nerve palsy disability.  The evidence clearly demonstrates that the Veteran does not have complete paralysis of his right seventh cranial nerve.  The VA examiner indicated as much in September 2014, and the clinical findings, including as to muscle strength, did as well.  The Veteran had no more than moderate difficulty chewing, and only severe incomplete paralysis of the right seventh cranial nerve, and so a 30 percent rating is not warranted for the disability under Diagnostic Code 8207, as he did not have complete paralysis of the seventh cranial nerve.  A basis for a compensable rating under 38 C.F.R. § 4.119, for scarring, is not shown either, based on the description of the scars from the Veteran's right mastoidectomy surgery, as they are not painful or unstable and do not have a total area of greater than 39 square centimeters.  

The Board also finds that the rating criteria in Diagnostic Code 8207 reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected right facial nerve palsy disability.  On VA examination in September 2014,the examiner indicated that the Veteran's symptoms are intermittent moderate pain of the right lower face; moderate difficulty chewing; and mild increased salivation.  The Veteran would also bite the inside of his cheek and get a crampy pain in his lower face, and had a jaw winking phenomenon and profuse lacrimation of the right eye.  These are all contemplated by the rating under Diagnostic Code 8207, as they are part of the Veteran's seventh cranial nerve palsy.  This is reflected by the examiner's diagnosis in September 2014, and the examination report's attribution of those symptoms to the diagnosis.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, evidence of record indicates that the collective impact of the service-connected right facial nerve palsy at issue has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, a claim for a total disability rating based on individual unemployability (TDIU) due to the right facial nerve palsy is not raised in this case.  The evidence does not indicate, and the Veteran does not contend, that he is unable to work due to his right facial nerve palsy disability alone, and there is no indication of functional impairment from the Veteran's right facial nerve palsy disability which is suggested to cause unemployability.  Based on the above, the Board finds that a claim for TDIU based solely on the Veteran's right facial nerve palsy disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's right facial nerve palsy.  


ORDER

Service connection for colon cancer is denied.

Service connection for dermatitis is denied.

A rating in excess of 10 percent for chronic suppurative right mastoiditis, post radical mastoidectomy, chronic otitis media, is denied.

A rating in excess of 20 percent for right facial nerve palsy is denied.


REMAND

The Veteran has appealed the RO's denial of service connection for a psychiatric disorder claimed as PTSD.  In a September 2014 stressor development questionnaire, he made assertions to the effect that while he served as a Marine in Vietnam (from about February 1967 to June 1968 according to service personnel records), several people were killed and wounded on both sides.  His service personnel records lists in his combat history numerous operations and actions in Vietnam in which he participated in 1967 and 1968 and his unit was awarded the Presidential Unit Citation.  On VA psychiatric examination in September 2014, the Veteran was examined and it was concluded that he did not have a mental disorder, and his claim has been denied on that basis.  However, Dr. Quesada reported in June 2015 that the Veteran has a number of psychiatric symptoms; that he is in comprehensive psychiatric and psychological therapy; and that he has generalized anxiety disorder, major depression, and PTSD.  This substantially conflicts with the information provided by the VA examiner.  Accordingly, the Board finds that all records of treatment which the Veteran has received for psychiatric impairment should be obtained, followed by a VA psychiatric examination as indicated below, in order to assist him with his claim pursuant to 38 C.F.R. § 3.159.  

The Veteran has appealed the denial of service connection for respiratory disorder, after claiming in October 2013 that he has one which is related to contaminated water at Camp Lejeune.  In September 2013, Dr. Valentin reported that the Veteran has been presenting difficult breathing and recurrent infections.  She stated that it is at least as likely as not that his respiratory problem is service-connected as secondary to his ear [and nose (?)] surgery.  She did not identify the site of or diagnosis for any respiratory disorder, or provide a rationale for her opinion.  Additionally, in June 2015, Dr. Quesada reported that the Veteran has chronic cough, sputum, dyspnea, and chest tightness, as well as loud snoring.  He reported only a respiratory diagnosis of sleep apnea.  The Board finds that pursuant to 38 C.F.R. § 3.159, a VA examination as indicated below is necessary.  Beforehand, any relevant treatment records pertaining to respiratory disorders should be obtained.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain all additional relevant VA and non-VA treatment records, including all records of treatment for psychiatric and respiratory impairment which the Veteran has received since service discharge.  

2.  After the action ordered in paragraph 1 is completed, the Veteran should be scheduled for a VA psychiatric examination.  The claims file must be made available to the examiner for review.  

a. Please identify all psychiatric entities diagnosed since the claim was filed in October 2013.  
b. If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is causally related to the Veteran's reports, including his September 2014 report and any provided at the time of the examination, to the effect that while he served as a Marine in Vietnam several people were killed and wounded on both sides.  The examiner should take as fact that the Veteran served in combat as his combat history in his service personnel records includes his participation in counter-insurgency action in April 1967, including Operation Beavercage; May 1967 participation in Operation Hickory/Beau Charger; June 1967 participation in Operations Bear Bite and Colgate, and counter-insurgency operations in March 1968.  

c. Regardless of whether a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any other psychiatric entity that has been diagnosed, and to specifically include generalized anxiety disorder and major depression, is causally related to service, to include the Veteran's service experiences in Vietnam.  Please consider and discuss as necessary the statement from Dr. Quesada in June 2015.

A rationale should be provided for all opinions rendered, to include a discussion, as necessary, of the relevant information which is contained in the record and provided by the Veteran at the time of the VA examination.  

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

3.  After the action ordered in paragraph 1 is completed, the Veteran should be scheduled for a VA examination to determine the nature and etiology of all respiratory disorders which are present.  The claims file must be made available to the examiner for review. 

The examiner should identify all respiratory disease present at any time since October 2013, including of the nose, sinuses, or throat, and including any sleep apnea, and is requested to provide the following opinions:  

a. For each respiratory disorder found, and to include sleep apnea, is it at least as likely as not (a 50% or higher degree of probability) that it is causally related to service, to include the contaminated water at Camp Lejeune; and
b. For each respiratory disorder found, and to include sleep apnea, is it at least as likely as not (a 50% or higher degree of probability) that it is caused by the service-connected postoperative right mastoiditis disability; and
c. For each respiratory disorder found, and to include sleep apnea, is it at least as likely as not (a 50% or higher degree of probability) that it is aggravated by (i.e., is there any increase in disability due to) the service-connected postoperative right mastoiditis disability.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

A rationale should be provided for all opinions rendered, to include discussion, as necessary, of the relevant information which is contained in the record and provided by the Veteran at the time of the VA examination.  

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above-posed questions.

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


